Citation Nr: 1825646	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and impulse control disorder.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Accredited Agent


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for PTSD. 

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the veteran filed a claim for PTSD, review of his medical record shows that he has a diagnosis for impulse control disorder.  Therefore, the Board has expanded the Veteran's claim as noted above.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim

The Veteran contends that he has PTSD etiologically related to his service in Vietnam.  The Veteran underwent VA examinations in November 2014 and March 2013, where the examiners concluded that the Veteran does not have a mental disorder.  Review of the Veteran's private treatment records, however, reflect that the Veteran has diagnosis of impulse control disorder, as well as PTSD listed as active medical history.  


Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, take the necessary steps to obtain private medical records identified by the Veteran pertaining to his claimed acquired psychiatric disorder.  In particular, his treatment record from Kaiser Permanente.  Documentation of this activity, including any response provided by the Veteran and medical care provider must be added to the record. 

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder. The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination. For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service? 

A complete rationale must be provided for all opinions expressed. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

Records from Kaiser Permanente dated December 2010, September 2010, March 2011, and January 2012 that reflect diagnosis of impulse control disorder.  Also, Kaiser Permanente record dated January 2015 that shows PTSD as an active problem. 

3. Thereafter, AOJ should readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




